Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 1 of 25 PageID #: 1802




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


  J. CORY CORDOVA                                 CASE NO. 6:19-CV-01027

  VERSUS                                          JUDGE JAMES D. CAIN, JR.

  LOUISIANA STATE UNIVERSITY                      MAGISTRATE JUDGE HANNA
  AGRICULTURAL & MECHANICAL
  COLLEGE BOARD OF SUPERVISORS,
  ET AL.


                              MEMORANDUM RULING

        Before the court are motions for summary judgment [docs. 54, 65] filed,

  respectively, by defendants Karen Curry (“Curry”) and the Louisiana State University

  Agricultural & Mechanical College Board of Supervisors (“LSU”) (collectively, “LSU

  defendants”) and by defendants University Hospital & Clinics, Inc. (“UHC”), Lafayette

  General Medical Center, Inc. (“LGMC”), and Lafayette General Healthy System, Inc.

  (“LGHS”) (collectively, “Lafayette General defendants”). Both motions are opposed by

  plaintiff J. Cory Cordova and have been fully briefed. Oral argument on the motions was

  heard on December 15, 2020. The court now issues this ruling.

                                            I.
                                      BACKGROUND

        This suit arises from Dr. J. Cory Cordova’s non-renewal from the LSU “house

  officer” (residency) program at Lafayette General Hospital in Lafayette, Louisiana.




                                            -1-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 2 of 25 PageID #: 1803




  Cordova was non-renewed from the program after one year, after being placed on probation

  by program director Dr. Karen Curry. Following his non-renewal, he filed suit against

  Curry, department head Dr. Nicholas Sells, director of graduate medical education Ms.

  Kristi Anderson, and LSU, as well as the Lafayette General defendants. 1 He alleged, in

  relevant part, that Curry, Sells, Anderson, LSU, and the Lafayette General defendants

  violated his right to due process under the federal and state constitutions, in violation of 42

  U.S.C. § 1983, and committed a breach of contract by non-renewing him from the house

  officer program and then sabotaging his efforts to apply to other programs. Doc. 1, att. 2,

  pp. 192–93.

          On Rule 12(b)(6) motions to dismiss filed by the LSU defendants, the court

  dismissed the breach of contract claims as to the individual defendants and dismissed many

  of the due process claims, leaving only the substantive due process claim against Curry

  with the issue of qualified immunity deferred until summary judgment. Accordingly, the

  only remaining claims against the LSU defendants are the substantive due process claim

  against Curry and the breach of contract claim against LSU. See docs. 30, 43. No motion

  to dismiss has been brought by the Lafayette General defendants and so no claim against

  them has been dismissed at this stage.

          The remaining LSU defendants now bring a Motion for Summary Judgment, aimed

  at securing dismissal of Cordova’s remaining substantive due process claim against Curry


  1
    He also named as defendants the attorney and law firm who had represented him through the non-renewal process,
  alleging that they had operated under an undisclosed conflict of interest. Those claims are still pending.


                                                        -2-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 3 of 25 PageID #: 1804




  and breach of contract claim against LSU. Doc. 54, att. 2. To this end they assert that (1)

  Curry is entitled to qualified immunity for any due process violation; (2) Cordova has not

  identified a substantive due process property interest or violation thereof by Curry; and (3)

  Cordova’s non-renewal did not breach any term of the House Officer Agreement of

  Appointment or House Officer Manual. Id. Cordova opposes the motion. Doc. 61.

         The Lafayette General defendants also bring a motion for summary judgment,

  asserting that they were not parties to the House Officer Agreement of Appointment and

  had no authority over or involvement in Cordova’s non-renewal. Furthermore, they

  contend, they cannot be held liable for a due process violation because they are not state

  actors and did not conspire with the LSU defendants to violate Cordova’s rights. In the

  alternative, the Lafayette General defendants wholly adopt the arguments of the LSU

  defendants and move for dismissal of all claims against them on those grounds. Doc. 65,

  att. 1. Cordova opposes this motion as well. Doc. 73.

                                               II.
                              SUMMARY JUDGMENT STANDARD

         Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” The moving party is initially responsible for identifying

  portions of pleadings and discovery that show the lack of a genuine issue of material fact.

  Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

  pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara



                                               -3-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 4 of 25 PageID #: 1805




  v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

  beyond the pleadings and show that there is a genuine issue of material fact for trial.

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

  “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

  Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

  not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

  249 (citations omitted).

         A court may not make credibility determinations or weigh the evidence in ruling on

  a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

  133, 150 (2000). The court is also required to view all evidence in the light most favorable

  to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

  Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

  fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

  Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                           III.
                                    LAW & APPLICATION

     A. LSU Defendants’ Motion

         1. Prematurity of motion and bad faith affidavits

         In his opposition to the LSU defendants’ motion, Cordova asserts that the motion

  should be denied because no discovery has taken place and he did not have access to some

  of the evidence attached (namely, documents from his personnel file) until the LSU



                                              -4-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 5 of 25 PageID #: 1806




  defendants’ motion for summary judgment was filed. Doc. 61, pp. 3–7. He also alleges that

  the LSU defendants’ affidavits, asserting that he had full access to his personnel file

  throughout his residency, contain patently false assertions. Id. at 3–4. Accordingly, he

  maintains that he is entitled to relief under Federal Rule of Civil Procedure 56(h).

         Federal Rule of Civil Procedure 56(d) allows the court to deny or delay ruling on a

  motion for summary judgment where the nonmovant “shows by affidavit or declaration

  that, for specified reasons, it cannot present essential facts to justify its opposition[.]”

  Cordova complains that the LSU defendants have filed another dispositive motion without

  conducting discovery, but his complaint appears more in the vein of having to defend the

  suit on the merits for a third time before the completion of discovery.

         Trial in this matter was first set for September 21, 2020, by scheduling order dated

  September 18, 2019. Doc. 16. In April 2020 that trial date was continued at the parties’

  joint motion, and a new trial date of April 19, 2021, was selected at a scheduling conference

  the following month. Docs. 46, 51. The dispositive motion deadline under that scheduling

  order is January 19, 2021, and the LSU defendants filed their motion for summary

  judgment on October 21, 2020. Doc. 51. Cordova does not allege that he was prevented

  from conducting discovery during this time period. While the LSU defendants have filed

  two prior dispositive motions, both were made under Federal Rule of Civil Procedure

  12(b)(6) and decided on the pleadings and their attachments. Assuming that the parties

  have the evidence at their disposal to brief this motion for summary judgment, there is




                                               -5-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 6 of 25 PageID #: 1807




  nothing to prevent the court from ruling on it and no right to relief against the LSU

  defendants merely because they have already filed other dispositive motions. There is also

  no justification for delaying consideration of the motion because of plaintiff’s failure to

  propound any discovery up to this point.

         As for the affidavits, Rule 56(h) provides:

                If satisfied that an affidavit or declaration under this rule is submitted
         in bad faith or solely for delay, the court—after notice and a reasonable time
         to respond—may order the submitting party to pay the other party reasonable
         expenses, including attorney’s fees, it incurred as a result. An offending party
         or attorney may also be held in contempt or subjected to other appropriate
         sanctions.

  Fed. R. Civ. P. 56(h).

         The affidavit at issue here is the one submitted in support of the LSU defendants’

  assertion that Cordova had access to records referenced in the Request for Adverse Action

  (“RFAA”) that led to his non-renewal. See doc. 54, att. 2, pp. 18–19. Cordova has alleged

  that he requested the exhibits attached to the RFAA but was denied access to these until

  after he filed his formal response and been notified of his non-renewal. Doc. 1, att. 2, pp.

  188–89. In support of the Motion for Summary Judgment, however, the LSU defendants

  assert that Cordova had electronic access to all records referenced in the RFAA through

  New Innovations, the LSU School of Medicine’s online portal. Doc. 54, att. 3, ¶¶ 53 & 54.

  To this end they submit an affidavit from defendant Curry, who in turn references portions




                                               -6-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 7 of 25 PageID #: 1808




  of the House Officer Manual describing the records system. 2 Doc. 54, att. 10, ¶ 24; see doc.

  54, att. 11, p. 29.

           Cordova contends that this assertion is “patently false” and contradicts the

  allegations in his pleadings. Doc. 61, p. 4. He also maintains that the assertions will be

  disputed by evidence in his control that he intends to submit at trial – namely, the testimony

  of his former attorney and evidence showing that this attorney requested access to

  Cordova’s personnel file in July 2018, several months after the complained-of events. Id.

  Cordova submits an affidavit in which he maintains that he was never granted access to the

  exhibits until months after the RFAA process concluded. Doc. 61, att. 3, pp. 1–2. To this

  affidavit he attaches billing records and correspondence from his former attorney, which

  include requests for these records, and correspondence between Cordova and Sells from

  August 2018 regarding his requests to review his personnel file. See id. at 7–17.

           The fact that Cordova was requesting access to his personnel file in July and August

  2018, after his termination from the LSU house officer program, does not contradict

  defendants’ assertion that he had access to the records referenced in the RFAA while still

  in the program in January and February 2018. Moreover, the fact that the LSU defendants

  have submitted an affidavit refuting an allegation in the pleading does not show that it is

  false or made in bad faith. Finally, the LSU defendants also attach to their reply brief



  2
    Cordova also asserts that former defendants Sells and Anderson submitted bad faith affidavits on this subject, but
  their affidavits are not cited for the above contention nor do they contain any statement on his ability to access the
  records referenced in the RFAA. See doc. 54, att. 4 (Anderson affidavit); doc. 54, att. 13 (Sells affidavit).


                                                           -7-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 8 of 25 PageID #: 1809




  records showing that Cordova’s credentials were used to electronically access his personnel

  data on this system more than 200 times throughout his residency – up to and including his

  last day, in June 2018 – and that Cordova’s credentials were also used to review medical

  records of patients he had treated during this time, whose encounters were described in the

  RFAA. Doc. 70, atts. 1–3. They further note that Cordova’s response to the RFAA contains

  multiple admissions that he reviewed the evaluations and medical records referenced. See

  doc. 54, att. 9, pp. 66–70. Cordova has not shown that the statements contained in Curry’s

  affidavit were false or made in bad faith, and at any rate he has not established that they

  are germane to the surviving substantive due process or breach of contract claims. 3 See

  doc. 41, pp. 7–10 (handling RFAA exhibit allegations under procedural due process claim).

  Accordingly, he is not entitled to any relief under Rule 56(h).

           2. Substantive due process violation and qualified immunity

           On the LSU defendants’ second Motion to Dismiss, the court established that

  Cordova can only succeed in his substantive due process claims if he alleges that he was

  deprived of that interest in a manner so arbitrary that it shocks the conscience. E.g., Pham

  v. Univ. of La. at Monroe, 194 F.Supp.3d 534, 546 (W.D. La. 2016); Stark v. Univ. of S.




  3
    At oral argument plaintiff’s counsel asserted that Cordova lacked access to the exhibits in particular, including
  handwritten notes on these. However, Curry’s affidavit only indicates that Cordova had access to the evaluations and
  medical records that were attached as exhibits to the RFAA. See doc. 54, att. 10, ¶ 24. Moreover, the court has reviewed
  the exhibits to the RFAA, including the minimal handwritten notes. Even if Cordova could show that these were
  germane to a claim, he could not show that lack of access to these notes impeded his ability to respond in any material
  way.


                                                            -8-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 9 of 25 PageID #: 1810




  Miss., 8 F.Supp.3d 825, 841 (S.D. Miss. 2014). For academic decisions, 4 the plaintiff must

  allege “such a substantial departure from accepted academic norms as to demonstrate that

  [the defendants] did not actually exercise professional judgment.” Regents of Univ. of

  Mich. v. Ewing, 474 U.S. 214, 225 (1985). This provides only a narrow avenue for judicial

  review. Id. at 227.

           The court proceeded to dismiss the substantive due process claims against the other

  LSU defendants, but preserved those against Dr. Curry. In so doing the undersigned stated:

           [A] successful claim depends on showing that her evaluations of the plaintiff
           were so beyond the pale of reasoned academic decision-making as to violate
           his due process rights. Wheeler v. Miller, 168 F.3d 241, 250 (5th Cir. 1999).
           The court must remain cognizant that it is ill suited to evaluate the substance
           of academic decisions, which require “an expert evaluation of cumulative
           information and [are] not readily adapted to the procedural tools of judicial
           or administrative decision-making.” Ewing, 474 U.S. at 226. At this stage,
           however, all the plaintiff need do is allege that Dr. Curry’s actions were
           sufficiently skewed and lacking in professional judgment – a standard he has
           met through his allegations that she misrepresented witness accounts and
           violated professional standards in her evaluation process.

  Doc. 41, pp. 12–13.


  4
    At oral argument plaintiff’s counsel argued that the non-renewal was a disciplinary decision rather than academic
  one and thus entitled him to greater due process. See Shah, 54 F.Supp.3d at 692 (citing Bd. of Curators of Univ. of
  Mo. v. Horowitz, 435 U.S. 78 (1978)). To this end, he points to his passing cumulative evaluations and the fact that
  he was non-renewed but successfully completed his first year of residency in the LSU program. As the Southern
  District of Mississippi recently noted, however, “[i]n residency situations, courts have classified a wide variety of
  reasons for dismissal as being academic in nature.” Papin v. Univ. of Miss. Med. Ctr., 347 F.Supp.3d 274, 280 (S.D.
  Miss. 2018). These include: (1) poor performance in clinical rotations, Horowitz, 435 U.S. at 85–86; (2) failure to
  comply with mental health staff for her own treatment, Shaboon, 252 F.3d at 731; (3) failure to comply with a drug-
  testing agreement, Mathai v. Bd. of Sup’rs of La. State Univ., 959 F.Supp.2d 951, 959 (E.D. La.), aff’d, 551 F. App’x
  101 (5th Cir. 2013); and (4) low marks in “professionalism and interpersonal skills,” Shah, 54 F.Supp.3d at 694–95.
  Papin, 347 F.Supp.3d at 280 n. 5. In contrast, courts have found a student’s dismissal to be disciplinary in nature when
  it was based on allegations of sexual harassment or cheating. Id.; Pham v. Univ. of La. at Monroe, 194 F.Supp.3d 534,
  545 (W.D. La. 2016). Here Cordova’s non-renewal was based on professional evaluations of his competencies as a
  physician in training rather than on the violation of any code of conduct provision. Plaintiff’s counsel presents no
  convincing basis for construing his non-renewal as a disciplinary matter.


                                                            -9-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 10 of 25 PageID #: 1811




         Curry now moves for summary judgment on the substantive due process claim,

  asserting that Cordova cannot meet this high bar. In doing so, she argues that Cordova

  cannot show a constitutionally protected interest in reappointment. Doc. 54, att. 2, pp. 10–

  16. But the court already addressed this issue on the LSU defendants’ second Motion to

  Dismiss, noting:

                 In the due process context, medical residents are treated as students
         rather than employees of the hospital. Ekmark v. Matthews, 524 F. App’x 62,
         63–64 (5th Cir. 2013). The Supreme Court and Fifth Circuit have generally
         assumed that students of public universities have a protected interest in
         continuing their education. Shah v. Univ. of Tex. S.W. Med. Sch., 54
         F.Supp.3d 681, 691 (N.D. Tex. 2014). Medical residents occupy a less
         defined status and may not have a protected interest when it is understood
         that they can be dismissed without cause. See Shaboon v. Duncan, 252 F.3d
         722, 732 (5th Cir. 2001). Where, however, their contracts grant them an
         expectation in renewal and a grievance procedure to address dismissals,
         courts generally find or at least assume that they have a protected interest in
         their status. E.g., Davis v. Mann, 882 F.2d 967, 972–73 (5th Cir. 1989);
         Papin v. Univ. of Miss. Med. Ctr., 347 F.Supp.3d 274, 280 (S.D. Miss. 2018).

  Doc. 41, p. 5. The court then found that the House Officer Agreement and House Officer

  Manual (attached to Cordova’s complaint) supported such an interest. See id. at 4–6. The

  LSU defendants present no new evidence and no basis for revisiting that determination,

  much less obtaining judgment as a matter of law on it.

         As for the alleged violation, the court turns to Curry’s arguments on the qualified

  immunity issue. This doctrine “protects government officials from suit and liability for

  civil damages under § 1983 insofar as their conduct does not violate clearly established

  statutory or constitutional rights of which a reasonable person would have known.” Shah,




                                              -10-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 11 of 25 PageID #: 1812




  54 F.Supp.3d at 690. To support such a claim, the defendant must assert the defense and

  demonstrate that she is a government official whose position involves the exercise of

  discretion. Thompson v. Uphsur Cnty., Tex., 245 F.3d 447, 456 (5th Cir. 2001). The burden

  then shifts to the plaintiff to rebut the defense. To this end he must show (1) that the official

  violated a statutory or constitutional right and (2) that the right was “clearly established”

  at the time of the challenged conduct. Id. “To avoid summary judgment on qualified

  immunity, the plaintiff need not present absolute proof, but must offer more than mere

  allegations.” Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (internal quotations

  omitted). Because plaintiff is the non-moving party, however, all facts and inferences are

  construed in the light most favorable to him. Id.

         There is no dispute that Curry has raised qualified immunity as a defense or that she

  is a state actor whose role involves the exercise of discretion. Accordingly, the burden

  shifts to Cordova to show that she violated a constitutional right and that this right was

  clearly established at the time of the event. Once again, Cordova must show that Curry’s

  evaluations of him were sufficiently “beyond the pale of reasoned academic decision-

  making” in order to succeed on his substantive due process claim.

         In his complaint Cordova alleged that Curry was not objective in her assessments

  of him. He showed that two faculty members listed in the RFAA as witnesses to his alleged

  incompetence actually wrote glowing letters of recommendation on his behalf. He also

  provided other letters of recommendation and an affidavit from a clinical manager in the




                                                -11-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 12 of 25 PageID #: 1813




  emergency department, the latter of whom expressed surprise at his dismissal and

  compared him favorably to other residents. Doc. 1, att. 2, pp. 36, 49–55. On review of the

  complaint and these attachments, the court determined that the allegations of animus and

  misrepresentation of witness accounts were sufficient at the 12(b)(6) stage to show a

  possible substantive due process violation. Cordova, however, has come forward with

  nothing else to support his allegations. While the court will construe disputed issues of fact

  in his favor, it is his burden upon the raising of a qualified immunity defense to “offer more

  than mere allegations.” Melton, 875 F.3d at 261. In other words, Cordova “must point to

  specific evidence in the record demonstrating a material fact issue on each element of his

  clam.” Mitchell v. Mills, 895 F.3d 365, 370 (5th Cir. 2018).

         Cordova has produced letters of recommendation written after the RFAA by two

  physicians, Dr. Mathew Whittington and Dr. Ali Sadeghi, who were each listed by Curry

  as a witness to an alleged instance of deficient professional behavior. See doc. 1, att. 2, pp.

  36–38 (RFAA); id. at 50–52 (letters of recommendation). Whittington was listed as one of

  three physician witnesses to an incident on November 10, 2017, where Cordova failed to

  answer pages from the emergency room. Id. at 36. In addition to a letter of recommendation

  praising Cordova’s clinical skills, Whittington also provided a letter dated after the RFAA

  in which he stated that he had tried to page Cordova on the date in question but that at the

  time of the encounter they were having “problems with the operators having difficulty

  accurately paging residents” and that he therefore called Curry to pass along the patient’s




                                               -12-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 13 of 25 PageID #: 1814




  information to Cordova. Doc. 1, att. 2, p. 52. He then reiterated his praise for Cordova and

  noted that, in his experience, he had always responded quickly to all pages. Id.

         In the attachments to the RFAA, which are provided in the complete resident file

  submitted by LSU defendants, Curry supports this incident with the patient’s record and

  with emails exchanged around the time. On the patient’s record Whittington has recorded

  that he is “currently trying to contact the patient’s primary care physician, Dr. Cordova”

  and Curry records in a handwritten note that Whittington subsequently contacted her to

  inform her that Cordova had not answered his page. Doc. 54, att. 8, p. 97. The emails

  contain discussion of the incident between Curry and Cordova, beginning one week later,

  with Cordova describing his follow-up and his confusion about the proper procedure, since

  he was on another rotation at the time, and Curry reiterating that the main concern was that

  the ER could not reach him. Id. at 98–100. Curry also forwarded the messages to faculty

  member Dr. Farha Khan, who confirmed that she spoke with Cordova and had tried to

  explain “that while it’s true he was on an off site rotation- it’s polite and courteous to recall

  the call/text/page from the ER.” Id. at 99.

         Meanwhile, Dr. Ali Sadeghi was listed as a witness to an instance of untruthful

  behavior. Doc. 1, att. 2, p. 38. The incident is described as follows by Dr. Curry in the

  RFAA:

                During the clinical competency meeting on 1/5/18 Dr. Borrero
         discussed the inconsistencies in Dr. Cordova’s claim that Dr. Sadeghi was
         going to write up Dr. Yasin (his upper level resident) for unprofessional
         behavior. In fact Dr. Sadeghi had been out on sick leave and had not worked



                                                -13-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 14 of 25 PageID #: 1815




         with Drs. Yasin or Cordova. I confirmed with Dr. Sadeghi that he did not
         intend to write Dr. Yasin up.

  Id. The alleged write-up related to another instance described in the RFAA, in which Dr.

  Cordova falsely accused Yasin of ordering him to perform an unnecessary rectal

  examination. See id. Dr. Sadeghi also provided a letter of recommendation for Cordova,

  rating him very highly based on his one-month emergency medicine rotation and stating

  that Cordova was likewise esteemed by other members of the team. Id. at 50.

         The letters at issue do not directly contradict Curry’s presentation of either incident,

  nor has Cordova provided any further statement from these individuals. While Whittington

  asserted after the RFAA was written the Cordova was unreachable due to operator issues,

  the patient record and email exchanges corroborate Curry’s account and there is no

  evidence that Whittington or anyone else presented the account raised in his letter to her

  before the RFAA. Additionally, the only information apparently given by Sadeghi in

  support of the RFAA was that he was on sick leave at the time and did not intend to write

  up Yasin. It is unclear whether he knew the extent of the dispute at the time of the RFAA

  or when he subsequently wrote his letter of recommendation in support of Cordova, but

  neither account contradicts the other. Finally, the RFAA describes eleven other instances

  of deficient performance in the areas of patient care, medical knowledge, interpersonal and

  communication skills, and professionalism. Doc. 1, att. 2, pp. 36–39. In addition to Curry’s

  own assessments, these are supported by medical records, evaluations and statements from




                                               -14-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 15 of 25 PageID #: 1816




  medical faculty and staff who worked with Cordova, and communications with Cordova. 5

  See generally doc. 54, atts. 8 & 9. The fact that other doctors and nurses provided letters

  of recommendation supporting him and/or gave him positive reviews on different rotations

  does not create an issue of fact as to the accuracy or objectivity of any of the assessments

  involved or Curry’s own professional judgment. Moreover, this evidence shows that

  Cordova’s non-renewal was the kind of academic/professional decision to which reviewing

  courts show great deference. See Shah, 54 F.Supp.3d at 697 (collecting cases).

           The fact that “reasonable minds could disagree on the propriety of [the plaintiff’s]

  termination is insufficient to defeat a public official’s qualified immunity against a

  substantive due process claim.” Lewis v. Univ. of Tex. Med. Branch at Galveston, 665 F.3d

  625, 631 (5th Cir. 2011) (internal quotations omitted). Cordova has failed to show anything

  more than a range of opinions regarding different areas of his competencies among the

  various medical professionals with whom he worked during his one-year term. None of the

  evidence introduced, even when drawn in a light most favorable to him, meets the high bar

  of showing that Curry’s assessment was so arbitrary and lacking in professional judgment

  as to shock the conscience. Accordingly, he has failed to meet his burden on the qualified

  immunity defense of establishing a constitutional violation and the substantive due process

  claim against Curry must be dismissed.


  5
    At oral argument plaintiff’s counsel placed special emphasis on a cumulative assessment in his personnel file in
  January 2018. See doc. 54, att. 8, p. 63. Neither this nor other positive evaluations call into question the soundness of
  Dr. Curry’s judgment based on observed deficiencies in his competencies, as supported by the witness accounts and
  medical records in the thirteen specific incidents described above.


                                                           -15-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 16 of 25 PageID #: 1817




         3. Breach of contract

         Finally, the LSU defendants seek summary judgment on Cordova’s breach of

  contract claim. Cordova brings this claim based on the due process terms of the House

  Officer Manual (“HOM”), as incorporated into the House Officer Agreement of

  Appointment (“HOAA”) under which he was appointed to a one-year term from July 2017

  through June 2018. Doc. 1, att. 2, p. 193; see doc. 7, att. 2. The HOAA provides that an

  appointment can be terminated at any time for cause, and that “[c]onditions for re-

  appointment and non-renewal of the contract are discussed in the [HOM].” Id. at 5. Finally,

  it notes that promotion to a subsequent program year/renewal of the appointment is

  “expressly contingent upon several factors,” including satisfactory performance and the

  availability of positions. Id. The HOM classifies non-renewal as an adverse action, which

  may be taken for cause. Doc. 7, att. 3, p. 11. The HOM further provides certain procedural

  guarantees when non-renewal or termination is contemplated. Id. at 11–14.

         On the second motion to dismiss, the court found no breach of the HOAA or HOM

  based on Cordova’s assertion that the LSU defendants had ignored his untimely appeal.

  Doc. 41, pp. 15–16. It allowed this claim to survive, however, as to Cordova’s assertion

  that the LSU defendants had violated an HOM requirement that an RFAA contain a

  summary of each witness’s expected testimony, because the LSU defendants had failed to

  address the allegation as a possible breach. See id. The LSU defendants now address the




                                             -16-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 17 of 25 PageID #: 1818




  allegation and seek summary judgment, maintaining that the RFAA was sufficiently

  thorough and complied with the terms of the HOM. 6 Doc. 54, att. 2.

            The relevant provision is found within the Due Process section of the HOM and

  states:

                   Recommendation for dismissal, non-reappointment, non-promotion,
            or other adverse action that could significantly threaten a House Officer’s
            intended career development shall be made by the Program Director in the
            form of a Request for Adverse Action. The Request for Adverse Action
            shall be in writing and shall include proposed disciplinary action, a
            written statement of deficiencies and/or charges registered against the
            House Officer, a list of all known documentary evidence, a list of all
            known witnesses and a brief statement of the nature of testimony
            expected to be given by each witness.

  Doc. 7, att. 3, pp. 11–12 (emphasis in original).




  6
    In his opposition Cordova reasserts several other allegations under the breach of contract claim, but only references
  the HOAA or HOM under one of these – Curry’s alleged failure to consult the Clinical Competency Committee
  regarding the recommendation of non-renewal in her RFAA, “as required by the HOM and the ACGME [Accreditation
  Counsel for Graduate Medical Education].” Doc. 61, p. 3. To this end Cordova appears to be drawing from a statement
  in the HOM that “[e]ach [d]epartment has established policies for House Officers that will be consistent with the
  ACGME General Requirements and Special Requirements of each program” and a statement that “[e]valuation of
  House Officers will follow the ACGME requirement for evaluations.” Doc. 7, att. 3, pp. 9–10. The HOM further states
  that, “[e]xcept where specifically described herein, house officers in regular training programs who successfully
  complete training during a year would normally be promoted to the next training level.” Id. at 10 (emphasis added).
  Cordova fails to show how this provision became part of the HOM’s due process requirements, and his only breach
  of contract claim relates to the latter section. See doc. 1, att. 2, p. 193. Additionally, the HOM provides several specific
  bases for non-reappointment and other adverse action – including unsatisfactory performance, unprofessional conduct,
  and conduct detrimental to patient care – apart from successful completion of the year under the ACGME rubric. Doc.
  7, att. 3, p. 11.
             Cordova also complains under this section of lack of access to the exhibits attached to the RFAA. But as
  defendants note, the only time the HOM requires supporting documentation to be sent to the resident is when a hearing
  is convened on his appeal of the department head’s decision on an RFAA. See doc. 7, att. 3, p. 13. The court has
  already determined that Cordova failed to timely invoke his appeal rights. Doc. 41, p. 9. Accordingly, even if there is
  a genuine issue of fact as to Cordova’s access to personnel files and patient records referenced in the RFAA or to the
  form those records took when they were attached as exhibits to the RFAA, it is not germane to the breach of contract
  claim.


                                                             -17-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 18 of 25 PageID #: 1819




           The RFAA is a four-page document with dozens of pages of exhibits. Doc. 1, att. 2,

  pp. 36–39; see doc. 54, att. 8, pp. 90–200; doc. 54, att. 9, pp. 1–35. As noted above, it

  describes thirteen total instances of deficient performance in the areas of patient care,

  medical knowledge, interpersonal and communication skills, and professionalism. Each

  incident is described with particularity and references at least one witness, usually along

  with record exhibits. Often the witness’s exact anticipated testimony can be gleaned from

  the incident description. 7 Three incidents, however, reference multiple witnesses and the

  expected testimony of one of these is not directly summarized. 8


  7
    The following examples are illustrative:
            3. Delay in submitting progress notes. During the Clinical Competency Meeting on 1/10/2017:
            Dr. Borrero reported notes are not submitted in a timely manner.
            Witness: Elizabeth Borrero, M.D.
            ....
            5. Plan to discharge a patient on inappropriate medications. Dr. Jacob reported that Dr. Cordova
            blindly checked off all medications to be continued at home without noticing many of those
            medications had been changed during the patient’s hospitalization. The medications he had checked
            off to continue were both Levothyroxine and Methimazole which are counteractive, as well as both
            an ACE inhibitor and an ARB.
            Witness: Greg Jacob, M.D.
            Evidence: EMR 2670262 (Date of Discharge 1/4/18)
  Doc. 1, att. 2, p. 37.
  8
    This is the case with respect to the following incidents:
            1. Failure to admit error in medical knowledge. I reviewed several History and Physicals during
            the rotation on night float in December.
            Issue pointed out to resident during meeting with him Dec. 19 include giving anticoagulation to
            patient with recent GI bleed and suspected Dieulafoy’s lesion requiring transfusion. When I pointed
            this out, Dr. Cordova said, “That was not my order.” When I reviewed the history and physical
            again, I did notice that the Lovenox was documented in his plan of care.
            Witnesses: Samiya Yasin, M.D., Karen Curry, M.D.
            Evidence: EMR MR# 193312. Copy of record labeled “Exhibit E.”
            ....
            1. Failure to answer a page from the Emergency Room for a week. Incident filed on the day
            resident was placed on probation (November 10, 2017). Dr. Cordova met with Dr. Khan on multiple
            occasions concerning this infraction. She informed him even though he was on an outside rotation
            he needed to answer pages from our Emergency Room. This call was in regards to one of his clinic
            patients who left AMA with a subdural hematoma. The patient then went to Pulmonary Clinic where
            Dr. Broussard addressed the patient’s needs.
            Witnesses: Brad Broussard, M.D., Farha Khan, M.D., Matt Whittington, M.D.


                                                          -18-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 19 of 25 PageID #: 1820




           The LSU defendants maintain, nonetheless, that there is no breach of the HOM’s

  requirement in this regard because each witness is attached to a specific incident, the

  incidents are grouped under four general areas of deficiency, and their anticipated

  testimony can be gleaned from the incident description and categorization. The court is

  inclined to agree. Each witness can be expected to testify about the specific incident under

  which he or she is listed. Plaintiff fails to show that the plain language of the HOM requires

  anything more. Accordingly, the breach of contract claim should be dismissed with

  prejudice as to all LSU defendants. 9

      B. Lafayette General Defendants’ Motion

           Finally, the Lafayette General defendants move for summary judgment on the

  grounds that they were not a party to the HOAA or HOM and that they did not coordinate,

  supervise, or evaluate Cordova’s performance during his residency. Doc. 65, att. 1. They

  also assert that they are not state actors and did not conspire with state actors, and so cannot

  be held liable under § 1983. Id. In the alternative, they adopt the LSU defendants’



           Evidence: Attached copy of Emergency room visit, EMR 3145299, Copy of Emails labeled
           “Exhibit A.”
           ....
           2. Untruthful behavior. During the clinical competency committee meeting on 1/5/18 Dr. Borrero
           discussed the inconsistencies in Dr. Cordova’s claim that Dr. Sadeghi was going to write up Dr.
           Yasin (his upper level resident) for unprofessional behavior. In fact Dr. Sadeghi had been out on
           sick leave and had not worked with Drs. Yasin or Cordova.
           Witnesses: Elizabeth Borrero, M.D., Ali Sadeghi, M.D., Farha Khan, M.D.
  Doc. 1, att. 2, pp. 36–39. In the second, the relationship between Whittington and the incident – and, thus, his expected
  testimony – can be determined from the referenced medical record. See doc. 54, att. 8, p. 97. As for the first and third,
  however, it is unclear what the exact relationship between Khan and Yasin is with the respective incidents.
  9
    On the first motion to dismiss, the court dismissed this claim without prejudice as to the individual LSU defendants
  because plaintiff failed to allege that they had exceeded their authority as mandataries (agents) of LSU. Docs. 29, 30.
  Now that they have shown no merit to the claim, the court will dismiss it with prejudice.


                                                           -19-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 20 of 25 PageID #: 1821




  arguments on the merits of each claim. Id. Cordova opposes the motion, arguing that

  genuine issues of fact remain as to the Lafayette General defendants’ role in the house

  officer program and in his non-renewal. 10 Doc. 73.

           The amended complaint contains no distinct allegations against the Lafayette

  General defendants. Instead, they are lumped in with the LSU defendants and broadly

  charged with the same breach of contract and constitutional violations. As this court noted

  in ruling on the LSU defendants’ second Motion to Dismiss, vicarious liability cannot

  support a claim under § 1983. Hampton v. Oktibehha Cnty. Sheriff Dep’t, 480 F.3d 358,

  365 (5th Cir. 2007). Instead, only the direct actions or omissions of government officials

  will give rise to individual liability for a constitutional violation. Alton v. Tex. A&M Univ.,

  168 F.3d 196, 200 (5th Cir. 2000). There is no allegation of any direct action or omission

  by the Lafayette General defendants with regards to Cordova’s non-renewal. Accordingly,

  even if he could show that they were state actors or conspired with state actors and that

  they played a role in the RFAA process, he has asserted no basis for their liability under §

  1983. These claims must be dismissed with prejudice.

           As for the breach of contract claims, these arise from the HOAA and HOM

  described above. The HOAA was signed by Cordova, LSU defendants Curry and Sells in



  10
    In his statement of material facts, Cordova also raises an objection “to the extent that the majority of the
  ‘Uncontested Material Facts’ are inaccurate, incorrect, conclusory, and are the Defendants’ interpretation of the facts”
  and further requests relief under Federal Rule of Civil Procedure 56(h) to the extent that the court finds that the
  declarations submitted by the defendants were submitted in bad faith. Doc. 73, att. 1, p. 1. Cordova does not
  demonstrate any specific instance of falsity, let alone demonstrate the bad faith needed to obtain relief under Rule
  56(h). Accordingly, the court declines to search the record for evidence in support of his conclusory allegations.


                                                           -20-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 21 of 25 PageID #: 1822




  their respective capacities as program director and department head, and by James

  Falterman in his capacity as “Associate Dean of Academic Affairs.” Doc. 7, att. 2, p. 8.

  Falterman is identified as an employee of the Louisiana State University School of

  Medicine in both the HOAA and the Agreement of Affiliation between LSU and LGMC.

  Id. at 1; doc. 65, att. 7, p. 26. While the HOAA describes the program as being located at

  UHC, it is also specifically designated as an agreement between Cordova and LSU. Doc.

  7, att. 2, p. 1. Further, the HOM – whose due process terms the defendants are specifically

  alleged to have breached – makes no mention of any of the Lafayette General defendants

  and instead appears to only set forth policies governing all residency programs affiliated

  with the LSU School of Medicine. See doc. 7, att. 3.

         In response, Cordova notes various terms of the UHC Code of Conduct and other

  documents which he alleges support the involvement of the Lafayette defendants in his

  training, evaluation, and non-renewal. At issue in his breach of contract claim, however,

  are the HOAA and HOM. The terms of those agreements show that they were only binding

  on Cordova and the LSU defendants. Accordingly, there is no basis for holding the

  Lafayette General defendants liable under the breach of contract claim raised.

        In his response Cordova attempts to resurrect the due process claims based on

  allegations that Curry misrepresented the evaluations in his personnel file to another

  program and new allegations that (1) Falterman was the actual department head and should




                                             -21-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 22 of 25 PageID #: 1823




  have reviewed the RFAA instead of former defendant Dr. Nicholas Sells, 11 and (2) the

  proceedings also failed to comply with fair procedure requirements of the Lafayette

  General defendants’ Code of Conduct. Id. Finally, he argues that a Louisiana Supreme

  Court case, Driscoll v. Stucker, 893 So.2d 32 (La. 2005), shows that his constitutional

  interest in continuing in the program was well-established and defeats Curry’s qualified

  immunity defense on the second prong. Id.

          On the due process claim arising from communication with other programs, the

  court addressed the allegations in ruling on the second motion to dismiss with the

  following:

                  As for the claim relating to disclosure of information to other
          programs, there is no “constitutional protection for the interest in reputation.”
          Siegert v. Gilley, 500 U.S. 226, 234 (1991). While students are generally
          found to have an interest in continuing their education, it is well-established
          that applicants do not have a protected interest in admission to a program.
          Tobin v. Univ. of Me. Sys., 59 F.Supp.2d 87, 90 (D. Me. 1999) (collecting
          cases). A plaintiff may show significant reputational harm if he alleges that
          the damage served as a complete bar to continuing his training. See Cadet v.
          Bonbon, 2006 WL 8205989, at *3 (D. Mass. Aug. 1, 2006) (citing Greenhill
          v. Bailey, 519 F.2d 5, 7 (8th Cir. 1975)). But all that is alleged here is that the
          plaintiff’s prospects at two other programs were harmed. Accordingly, these
          allegations may support a tort claim but do not give rise to a substantive due
          process violation. The court will dismiss this motion without prejudice,
          however, and allow the plaintiff to reassert it if he can show greater harm to
          his education prospects than what was alleged here.




  11
    Falterman was designated as the Associate Dean of Academic Affairs in the HOAA but as the “Head, Department
  of LSU Health-Lafayette School of Medicine in New Orleans” in a service agreement contained within the Affiliation
  Agreement between LSU and LGMC. Compare doc. 7, att. 2, with doc. 65, att. 7, pp. 24–26.


                                                        -22-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 23 of 25 PageID #: 1824




  Doc. 41, pp. 11–12. Cordova makes no such showing; he alleges that Curry sent negative

  evaluations to a program but does not contend that he was unable to continue his medical

  training as a result. See doc. 73, pp. 13–14. Instead, his focus seems to be whether Curry

  intentionally misrepresented his evaluations. That is not the standard here and the new

  allegations present no basis for reopening the claim. Furthermore, because Cordova has

  failed to come forth with any evidence of sufficient harm, the court will dismiss this claim

  with prejudice as to all defendants.

         As for the new allegations relating to Dr. Falterman, Cordova argues that these

  justify both reconsideration of the court’s dismissal of the breach of contract claims as well

  as reconsideration of the procedural due process claim. To this end the allegations are not

  properly before the court. Falterman is an LSU employee and the allegations against him

  do not support any of the claims remaining against the Lafayette General defendants.

  Additionally, defendants indicated at oral argument that they dispute Cordova’s contention

  regarding Falterman’s role though they have not yet had the opportunity to formally oppose

  it. Cordova should have filed a motion for leave to amend and/or motion to reconsider to

  allow proper briefing on the issue if he believes it will revive a dismissed claim or allow

  for a new cause of action.

         Finally, as Cordova notes, the court denied the motion to dismiss on qualified

  immunity grounds after finding that Cordova satisfied the first prong of the analysis under

  Rule 12(b)(6) by showing a possible constitutional violation. Doc. 41, pp. 13–14. It




                                              -23-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 24 of 25 PageID #: 1825




  allowed, however, that the allegations were too vague to reach a conclusion on plaintiff’s

  ability to satisfy the second prong (whether the right was clearly established at the time of

  the offense) and deferred a ruling pending further factual development. Id. On the LSU

  defendants’ motion for summary judgment, however, Cordova’s burden increased and the

  court found that Curry was entitled to qualified immunity based on Cordova’s inability to

  point to more than mere allegations concerning Curry’s alleged due process violation. As

  determined supra, the LSU defendants have supported the integrity of the process by

  providing the RFAA and the evidence on which it was based. The Louisiana Supreme

  Court decision supplied, showing that a medical resident’s constitutional interest in

  continuing his education might be clearly established, does not undermine this conclusion.

         Cordova brought identical claims of breach of contract and constitutional violations

  against the Lafayette General defendants and LSU defendants. For the reasons described

  above, this court’s finding of no merit as to the LSU defendants inures to the benefit of the

  Lafayette defendants. Accordingly, the Lafayette General defendants’ Motion for

  Summary Judgment should be granted and all claims against them dismissed with

  prejudice.

     C. Entry of Final Judgment Under Federal Rule of Civil Procedure 54(b)

         Finally, dismissal of the remaining claims against the LSU and Lafayette General

  defendants will not bring this action to a close because Cordova’s claims against his former

  attorney and law firm remain pending. Under Federal Rule of Civil Procedure 54(b),




                                              -24-
Case 6:19-cv-01027-JDC-PJH Document 76 Filed 12/17/20 Page 25 of 25 PageID #: 1826




  however, the court may direct entry of a final judgment “as to one or more, but fewer than

  all, claims or parties” if it “expressly determines that there is no just reason for delay.” This

  ruling disposes of all claims against the LSU and Lafayette General defendants, which are

  distinct from Cordova’s malpractice claims against his former attorneys. The court will

  grant the parties additional time to submit responses on whether the judgment attached to

  this ruling should be certified as immediately appealable.

                                                IV.
                                          CONCLUSION

         For the reasons stated above, the Motions for Summary Judgment [docs. 54, 65]

  will be GRANTED and all remaining claims against the LSU defendants and the Lafayette

  General defendants will be DISMISSED WITH PREJUDICE. Furthermore, the court’s

  prior judgments [docs. 30, 43] dismissing the breach of contract claims and substantive due

  process claims as to certain defendants without prejudice will be amended to reflect that

  those claims are now DISMISSED WITH PREJUDICE. The parties will be given until

  December 28, 2020, to submit briefs on whether this judgment should be certified as final

  under Federal Rule of Civil Procedure 54(b).

         THUS DONE AND SIGNED in Chambers on this 17th day of December, 2020.



                          ____________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




                                                -25-
